Citation Nr: 0610800	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-21 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO increased the 
veteran's disability rating for PTSD to 50 percent, effective 
November 14, 2001, date of claim.  The veteran subsequently 
perfected his appeal of this issue to the Board.  

In July 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The case has returned to the 
Board for appellate consideration. 

The appeal is REMANDED to the RO, via the Appeals Management 
Center, (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Concerning his claim for an increased evaluation for service-
connected PTSD, the veteran maintains that it has increased 
in severity and warrants a higher evaluation.

On VA Form 21-4138, Statement in Support of Claim, dated in 
April 2004, the veteran reported that from 2000-2003, he had 
sought treatment from VA facilities, which he described as 
"FRONT + OLNEY AVE CENTER."  While VA outpatient reports, 
dating from December 1997 to July 2000, are of record, more 
recent VA treatment records are absent from the claims file.  
In this regard, VA treatment records are deemed to be 
evidence of record, and a determination on the merits of this 
appeal should not be made without consideration of that 
evidence.  
See Bell v. Derwinski, 2, Vet. App. 611 (1992).  As the 
treatment records from the aforementioned VA facilities might 
contain evidence that is pertinent to the appellant's 
increased evaluation claim for service-connected PTSD, they 
should be secured and associated with the claims file on 
remand to the RO. 

A review of the claims file also reflects that the veteran 
has been afforded both private and VA examinations in 
conjunction with his claim for increase for PTSD.  However, a 
review of the VA examination reports reflects that they 
contain certain inconsistencies that raise questions about 
the proper evaluation to be assigned.  

For example, a February 2002 VA examiner entered an 
impression of PTSD, alcohol and substance abuse in partial 
remission.  A Global Assessment of Functioning Score (GAF) of 
54 was recorded.  At the close of the examination, the VA 
examiner indicated that the severity of the veteran's PTSD 
had remained unchanged since his previous VA examination (the 
veteran was examined by VA in February 2000), and that the 
appellant's day-to-day functioning had not been impacted over 
the previous three years.  Overall, the VA examiner 
determined that the veteran was doing a "little bit better" 
because of the treatment of his depressive component and the 
fact that he had remained sober.  The VA examiner determined 
the veteran's prognosis to have been fair to good.  

In contrast, in March 2004, a VA examiner entered an 
impression of severe (italics added) PTSD.  A GAF score of 49 
was reported.  (Parenthetically, the Board observes that a 
GAF score of 41 to 50 is indicative of serious impairment in 
social, occupational, or school functioning, but a higher 
score of 51 to 60 is indicative of moderate symptoms such as 
a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers) (See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV)).  See, too, 38 C.F.R. § 
4.130 (2005).  In addition, the March 2004 VA examiner stated 
that the veteran lead a derelict life, industrially impaired 
and unemployable and, in contrast to the February 2002 VA 
examiner, determined that the veteran's condition was more 
likely to deteriorate rather than get better.  Despite the VA 
examiner's opinion that the veteran's PTSD would most likely 
deteriorate, he also indicated that it was not possible to 
detect the intensity of his PTSD because of the appellant's 
over-reporting of symptoms during testing (i.e., Minnesota 
Multiphasic Personality Inventory II Test).  Also, while the 
March 2004 VA examiner reported that the veteran was 
industrially impaired and unemployable, the appellant had 
previously indicated during his February 2002 VA examination 
that his unemployment was a result of "medical problems."  
(Parenthetically, the Board observes that the veteran is also 
service-connected for scar, right foot, residuals punji stick 
wound with limitation of motion of the ankle and plantar 
fasciitis of the right foot with loss of motion of the first 
through third metatarsal phalangeal joints, associated with 
the punji stick wound).  

Thus, in light of the conflicting findings regarding the 
severity and prognosis of the veteran's PTSD by VA examiners 
in February 2002 and March 2004, along with the March 2004 VA 
examiner's inability to detect the intensity of the 
appellant's service-connected PTSD, he should be afforded 
another VA psychiatric examination that might provide a basis 
for an award greater than 50 percent for his PTSD. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
(U.S. Vet. App. Mar3. 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased evaluation for PTSD, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also provides the veteran an explanation as 
to the type of evidence that is needed to establish both a 
higher disability rating and an effective date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and effective for the 
claims on appeal (i.e., increased 
evaluation for PTSD) as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).

2.  The RO should contact the veteran 
to obtain the names and addresses of 
all medical care providers who treated 
him for his service-connected PTSD 
since November 2001.  After securing 
the necessary releases, the RO should 
obtain those records that have not been 
previously secured, especially any VA 
treatment records.  All records from 
the VA facilities noted by the veteran 
on VA Form 21-4138, Statement in 
Support of Claim, dated April 6, 2004, 
dating from 2000 to the present, should 
be obtained.  If the aforementioned VA 
treatment records can not be obtained, 
negative replies should be noted in 
writing and also associated with the 
claims folder. 

3.  Then, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate that a review of 
the claims file was made.  The examiner 
is asked to provide a multi-axial 
assessment, including the assignment of 
a Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due 
solely to PTSD symptomatology.  The 
examiner should assess the extent of 
the occupational and social impairment 
due to the PTSD symptomatology.

Base on the result of the examination and 
a review of the claims folder, to 
specifically include VA psychiatric 
examination reports dated in February 
2000, February 2002 and March 2004, the 
psychiatric examiner is asked to answer 
the following questions:

(a)  Does the veteran suffer from such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal hygiene; difficulty in adapting 
to stressful circumstances (including 
work or work-like setting); inability to 
establish and maintain effective 
relationships, which result in 
occupational and social impairment with 
deficiencies in most areas such as work, 
school, family, relationships, thinking, 
or mood?

(b) Does the veteran suffer from such 
symptoms as: gross impairment in though 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name, 
which result in total occupational and 
social impairment?

A complete rationale for the opinions 
expressed should be included in the VA 
examination report.

3.  Thereafter, the RO should thoroughly 
review the claims file and take all 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report address all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an increased rating in excess of 50 
percent for PTSD, to include 
consideration pursuant to the provisions 
of 38 C.F.R. § 3.321(b) (2005).


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be given an opportunity to 
respond.  The, the case should then be returned to the Board 
for further appellate review, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





